Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex Parte Quayle
This application is in condition for allowance except for the following formal matters:

Specification - Objections
For proper form (37 C.F.R. § 1.121(e)) the figure descriptions should be amended in the following manner:
Fig. 1 is a front perspective view of a holster connection showing the new design;
Fig. 2 is a front elevation view thereof;
Fig. 3 is a rear elevation view thereof;
Fig. 4 is a top plan view thereof; and
Fig. 5 is a bottom plan view thereof.
.
Drawing – Objections
	The spacing of the broken lines is insufficient and may lead to confusion as to the claim scope.  All broken lines must be amended to add significant spacing between line segments so that they clearly distinguish from the solid lines.  See 37 CFR 1.152 and MPEP § 1503.02.III.  
	The examiner specifically points out areas where the lines are not shown completely broken (see annotated drawings below).

    PNG
    media_image1.png
    779
    825
    media_image1.png
    Greyscale


	The examiner has only highlighted certain areas in Fig. 1 of the drawings; however, applicant should review all drawing figures for broken line areas that require correction.
	The examiner also questions Figs. 4 and 5 of the drawings.  It appears that applicant is claiming additional portions of the design that are not disclosed in the previous views. In addition, the inclusion of the three sets of broken lines in this same area appear so close that it resembles surface shading. (see annotated drawings below).   Correction/clarification is required.

    PNG
    media_image2.png
    706
    843
    media_image2.png
    Greyscale



Drawing – Corrections
Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Conclusion
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Contact Information
Any inquiries regarding communications from the examiner should be directed to Catherine R.
Oliver, whose telephone number is (571)272-2655. The examiner can normally be reached on Monday
through Friday from 9:00 a.m. to 5:30 p.m. Examiner interviews are available via telephone, in-person,
and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview,
applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Barbara Fox can be reached at (571)272-4456. The FAX phone number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service
Representative or access to the automated system, call 800-786-9199 (IN USA OR CANADA) or 571-
272-1000.





Primary Examiner, Art Unit 2914